Matter of Anastasia R. (Jessica R.) (2015 NY Slip Op 07978)





Matter of Anastasia R. (Jessica R.)


2015 NY Slip Op 07978


Decided on November 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2014-10383
 (Docket No. B-3590-13)

[*1]In the Matter of Anastasia R. (Anonymous). Westchester County Department of Social Services, respondent; 
andJessica R. (Anonymous), appellant.


Daniel Lawrence Pagano, Yorktown Heights, N.Y., for appellant.
Robert F. Meehan, County Attorney, White Plains, N.Y. (James Castro-Blanco and Linda M. Trentacoste of counsel), for respondent.
Steven M. Ranellone, White Plains, N.Y., attorney for the child.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Westchester County (Janet C. Malone, J.), dated September 15, 2014. The order of disposition, upon findings of fact and conclusions of law of that court dated December 5, 2013, entered upon the mother's consent, adjudging the subject child to be permanently neglected, and after a dispositional hearing, terminated the mother's parental rights and transferred the guardianship and custody of the subject child to the Westchester County Department of Social Services for the purpose of adoption.
ORDERED that the order of disposition is affirmed, without costs or disbursements.
The Family Court providently exercised its discretion in declining to issue a suspended judgment, as the evidence established that it would be in the subject child's best interest to be freed for adoption by her foster parents (see Family Ct Act § 631; Matter of Star Leslie W., 63 NY2d 136, 147-148; Matter of Ashley D.W. [Marcus W.], 124 AD3d 670; Matter of Angel R.F. [Nicholas F.], 114 AD3d 781; Matter of Shaprea L.R. [Mario L.], 97 AD3d 587; Matter of Marqekah Lillius B., 63 AD3d 1057).
Given the mother's refusal to testify at the dispositional hearing, even on an adjourned date, the Family Court providently exercised its discretion in declining her request, based on her claim of illness, for a further adjournment (see Matter of Daija K.P. [Danielle P.], 129 AD3d 1087, 1088; Matter of Xiao-Lan Ma v Washington, 127 AD3d 982; Matter of Tripp, 101 AD3d 1137).
The mother's remaining contention is without merit.
RIVERA, J.P., BALKIN, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court